           Case 1:20-cv-01100-VEC Document 65 Filed 08/13/21 Page 1 of 2
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 8/13/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DAVID WEXLER,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                : 20-cv-1100 (VEC)
                            -against-                           :
                                                                :      ORDER
                                                                :
 HASBRO, INC.,                                                  :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on May 13, 2021, counsel for Defendant called Chambers pursuant to Rule

4(A) of the undersigned’s Individual Practices in Civil Cases;

       WHEREAS counsel informed Chambers that it was contemplating a motion to strike

portions of the declaration of Howard Wexler (Dkt. 56); and

       WHEREAS counsel further detailed that the parties had met and conferred on the issue

but were unable to come to a resolution;

       IT IS HEREBY ORDERED that a telephone conference is scheduled for Friday, August

20, 2021 at 11:30 A.M. All parties and any interested members of the public must attend by

dialing 1-888-363-4749, using the access code 3121171, and the security code 1100. All

attendees are advised to mute their phones when not speaking and to self-identify each time they

speak. Recording or rebroadcasting the proceeding is strictly prohibited by law.

       IT IS FURTHER ORDERED that by no later than Wednesday, August 18, 2021, the

parties must file a joint letter, not to exceed three pages, that outlines each party’s respective

position on the motion to strike.
       Case 1:20-cv-01100-VEC Document 65 Filed 08/13/21 Page 2 of 2




SO ORDERED.
                                           _________________________
Date: August 13, 2021                         VALERIE CAPRONI
      New York, New York                    United States District Judge




                                     2
